DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 1, 2020 have been fully considered but they are not persuasive in view of the new grounds of rejection set forth below addressing the amendments to the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (US 20130197617) in view of Cheng et al (US 20040044400) in view of Zadno-Azizi et al (US5907893) and Nakano et al (US20040102834). 
Regarding claims 1, 4, 5, 6, Armstrong et al (hereafter Armstrong) discloses a stent, comprising: a main body (100) comprising a plurality of rings (120) that form a helix (helical turns 121, 122, paragraph 0062), each of the plurality of rings comprising a plurality of skewed v-shaped elements that each have a first leg and a second leg that is longer than the first leg (Table 2, figure 4B, long strut, short strut); an end ring (111d, 111p); a transition region ( ), wherein a ring (121p) of the plurality of rings of the main body is angled with respect to the end ring (figure 2A), wherein the end ring is shaped to have a plurality of apices (117, 114) of the end ring (figure 2A); wherein the skewed v-shaped elements of the ring form a plurality of apices of the ring (figure 2b); and wherein the transition region (110p, 110d) includes a first strut, a second strut, and a third strut, and each of the first strut, the second strut, and the third strut connects a corresponding apex of the plurality of apices of the end ring to a corresponding apex of the plurality of apices of the ring (Figure 2B). Armstrong further discloses the first strut is an immediately adjacent strut to the second strut to one side of the second strut in the transition region and the third strut is an immediately adjacent strut to the second strut to the 
However, Cheng teaches an intravascular stent wherein it was known in the art at the time of the invention to vary the number of undulations between links in stent arrangements in order to increase flexibility along the length of the stent for navigation of the stent assembly through the body lumen and develop the desired vulnerable plaque coverage. Cheng teaches that these properties are important to minimize alteration of the natural physiology of the body lumen into which the stent is implanted and to maintain the compliance of the body lumen which is internally supported by the stent (paragraph 0020-0021). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to vary the number of skewed v-shaped elements between the first, second and third struts such that a distance between the second strut and the third strut is greater than a distance between the first strut and the second strut, and more specifically, wherein the distance between the first 
However, Zadno-Azizi et al (hereafter Zadno-Azizi) teaches radially expansible stents, wherein it was known in the art at the time of the invention to make stents comprise lozenge or tear drop shaped elements to form a ring of a stent (23, figure 2) , wherein the tear drop shaped element  includes first and second v-shaped elements, wherein the legs (24) of the first v-shaped element are a same length and the legs of a second v-shaped element is a same length, and wherein the legs of the first v-shaped element are longer than the legs of the second v-shaped element such that the v-shaped elements form a tear drop shaped element (C:6, L:55-60, also shown in the embodiment of figure 3), in order to provide a ring that can be compressed radially and at the same time provide outwardly facing radial forces to maintain 

    PNG
    media_image1.png
    825
    785
    media_image1.png
    Greyscale
 
Regarding claim 4, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 1, further comprising: wherein a length of the second strut is longer than a length of the first strut (figure 2B, paragraph 0067). 

    PNG
    media_image2.png
    698
    1009
    media_image2.png
    Greyscale

Regarding claim 5, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 1, wherein a length of the third strut is longer than the length of the second strut (figure 2B, paragraph 0067).
Regarding claims 7 and 8, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 1, further comprising: a plurality of connecting struts (118) for connecting a ring of the plurality of rings of the main body with an adjacent ring of the plurality of rings of the main body (figure 2B), wherein each of the plurality of connecting struts extends from a corresponding peak of a plurality of peaks of the ring (112d) to a corresponding valley of a plurality of valleys of the adjacent ring (111p, paragraph 0070). 
Regarding claims 7 and 9, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 1, further comprising: a plurality of connecting 
Regarding claim 11, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 1, further comprising: a first plurality of connecting struts (125) for connecting a ring (122) of the plurality of rings of the main body with a first adjacent ring (112d) of the plurality of rings of the main body; and a second plurality of connecting struts (plurality of struts 125 between 122 and 121p)) for connecting the ring (122) with a second adjacent ring (121p) of the plurality of rings of the main body; wherein each of the first plurality of connecting struts extends from a corresponding peak of a plurality of peaks (106’) of the ring to a corresponding valley (106”) of a plurality of valleys of the first adjacent ring; and wherein each of the second plurality of connecting struts extends from a corresponding valley of a plurality of valleys of the ring to a corresponding peak of a plurality of peaks of the second adjacent ring (figure 2A).
Regarding claim 12, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 11, wherein a particular connecting strut of the second plurality of connecting struts is equidistant from a corresponding two connecting struts 
Regarding claim 13, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 1, wherein the first leg and the second leg of each of the plurality of skewed v- shaped elements of each of the plurality of rings have respective lengths such that there is a group of v-shaped elements that have corresponding apices aligned with each other in a direction that is parallel to a longitudinal axis of the stent (figure 2A).
Regarding claim 14, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 1, wherein the main body further comprises a second plurality of rings that form a second helix (first helix 112d, 121d; second helix 112, 121p, 112p).
Regarding claim 15, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 1, further comprising: an end ring (110p, figure 5) comprising a plurality of tear drop shaped elements (113p). 
Regarding claim 16, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 15, further comprising: the transition region (110p) connects a peak of a tear drop shaped element of the plurality of tear drop shaped elements of the end ring to the main body (110p, 111p). 
Regarding claim 17, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 1, further comprising: a second end ring (111p) positioned to an opposite side of the main body from the end ring; wherein each of the 
Regarding claim 18, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 17, wherein a width direction of an end of the first end ring and a width direction of an end of the second end ring are perpendicular to a longitudinal axis of the stent (figure 2A).
Regarding claim 19, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 17, further comprising: a second region for connecting the second end ring to the main body (110p).
Regarding claim 20, Armstrong in view of Cheng in view of Zadno-Azizi and Nakano teaches all of the limitations set forth in claim 1, further comprising: a plurality of connecting struts (125) extending between rings of the plurality of rings, each of the plurality of connecting struts arranged parallel to a longitudinal axis of the stent (figure 2A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/             Primary Examiner, Art Unit 3771